SILVERMAN, Circuit Judge,
concurring in the result.
I agree that summary judgment in favor of Batchelder should have been granted, *737but for a different reason. “[A]n employee’s status as a policymaking or confidential employee [is] dispositive of any First Amendment retaliation claim.” Biggs v. Best, Best & Krieger, 189 F.3d 989, 994-95 (9th Cir.1999). Attorneys in government service, other than public defenders, are generally labeled “policymakers” for First Amendment purposes. Id. at 995-96.
Arkin was “Chief Counsel/Litigator,” hired by Calaveras County to “provid[e] competent and timely legal advice and representation to the Calaveras Works and Human Services Agency, Child Protective Services Division.” His position entailed the responsibilities of a traditional “policymaker.” Arkin was hired for his technical competence, and his position required him to advise county officials. See id. at 995. Furthermore, the County fully delegated to Arkin its responsibility to represent CPS, and Arkin, as chief litigator, had authority to speak as an agent of the County in juvenile court. Cf. Walker v. City of Lakewood, 272 F.3d 1114, 1133 (9th Cir.2001).
Under the facts of this case, our precedents allowed Batchelder to terminate Ar-kin without fear of a First Amendment retaliation claim. As Arkin has not shown that his constitutional rights were violated, it is unnecessary to go any further.